     Case 3:20-cv-00423-MMD-WGC Document 17 Filed 01/15/21 Page 1 of 2


1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6      BRUCE BIRCH,                                       Case No. 3:20-cv-00423-MMD-WGC

7                                      Plaintiff,                       ORDER
              v.
8
       GLORIA CARPENTER, et al.,
9
                                   Defendants.
10

11           On July 16, 2020, Plaintiff Bruce Birch, then a prisoner in custody of the Nevada

12    Department of Corrections (“NDOC”), initiated this prisoner civil rights action under 42

13    U.S.C. § 1983 along with an application to proceed in forma pauperis. (ECF Nos. 1, 1-1.)

14    On January 14, 2021, while the case was awaiting screening, Defendant Carpenter filed

15    a suggestion of death on the record. (ECF No. 16.)

16           Pursuant to Federal Rule of Civil Procedure 25(a)(1), “[i]f a party dies and the claim

17    is not extinguished, the court may order substitution of the proper party. A motion for

18    substitution may be made by any party or by the decedent’s successor or representative.

19    If the motion is not made within 90 days after service of a statement noting the death, the

20    action by or against the decedent must be dismissed.” Fed. R. Civ. P. 25(a)(1). As such,

21    if there is no motion for substitution within 90 days of the date of this order, the Court will

22    dismiss the case.

23    ///

24    ///

25    ///

26    ///

27    ///

28    ///
     Case 3:20-cv-00423-MMD-WGC Document 17 Filed 01/15/21 Page 2 of 2


1           In the meantime, the Court denies all pending motions (ECF Nos. 1, 4) as moot

2     with leave for the moving party to request reinstatement of their motion within seven days

3     from the Court’s order granting any motion to substitute the proper party.

4           DATED THIS 15th Day of January 2021.

5

6
                                               MIRANDA M. DU
7                                              CHIEF UNITED STATES DISTRICT JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                  2
